
	

114 HR 3791 : To raise the consolidated assets threshold under the small bank holding company policy statement, and for other purposes.
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3791
		IN THE SENATE OF THE UNITED STATES
		April 18, 2016Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To raise the consolidated assets threshold under the small bank holding company policy statement,
			 and for other purposes.
	
	
		1.Changes required to small bank holding company policy statement on assessment of financial and
			 managerial factors
 (a)In generalBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board of Governors of the Federal Reserve System shall revise the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors (12 CFR part 225—appendix C) to raise the consolidated asset threshold under such policy statement from $1,000,000,000 (as adjusted by Public Law 113–250) to $5,000,000,000.
 (b)Conforming amendmentSubparagraph (C) of section 171(b)(5) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371(b)(5)) is amended to read as follows:
				
 (C)any bank holding company or savings and loan holding company that is subject to the application of the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors of the Board of Governors (12 CFR part 225—appendix C)..
			
	Passed the House of Representatives April 14, 2016.Karen L. Haas,Clerk
